significant index number department of the treasury internal_revenue_service washington d c tion mar setter ra az re taxpayer dear‘ this letter constitutes notice that approval has been granted for your request for a 6-year automatic_extension for amortizing tha unfunded tiabilitles as of date for the above-named plan which are dessribed in sec_431 bx2 b and b of the intamal revenue code code and sec_304 bx2b and b of the employee retirement income security act of erisa this extension is effective with the plan_year baginning date this extension applies to the amartization charge bases as identified in your application submission established as of date with total outstanding balance af dollar_figure as of that date ‘the extension of the amortization periods of the unfunded liablitles of the plan was granted in accordance with ection dx of the code sectlon d a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the pian submits an application meating the criteria stated in sec_431 1b the plan has submitted the required information to meat the criteria in section d b including a certification from the plan's actuary that i absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succseding plan years i the plan_sponsor has adopted a plan to imprave the plan's funding status ill the plan is projected to have suffictent assets to timely pay expected benefits and anticipated expenditures ovar the amortization period as extended and lv the notice required under paragraph 3xa has been provided we have sent a copy af this letter to the manager to the manager and to your authorized representative pursuant to a power of attomey on file in this office this ruling is directed only to the taxpayer thal requested it section kx3 of the intemal revenue code provides that it may not be used ar cited by others as precedent ifyou require further assistance in this matter please contact sincerely yours on ye dup of david m ziegler manager ep actuarial group
